 In the Matter of DOUGLAS PUBLIC SERVICE CORP.andOIL WORKERSINTERNATIONAL UN ION. C l 0Baldwin,Haspel,Molony& Lang,byMr. L. A. Molony,ofNewOrleans, La.,for the Company.Messrs. F. H. Mitchell,of Fort Worth,Tex., andL. L.Hoste,ofNewOrleans, La.,for the C. I 0l/Jr.William L. Donnels,of New Orleans,La, for the A F. L.Mr. Bruce C.Heath,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Oil Workers International Union, C I O ,herein called the C. I. 0., alleging that a question affecting commerce hadarisen concerning the representation of employees of Douglas PublicService Corporation of New Orleans, Louisiana, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before LeRoy Marceau, Trial Examiner. Saidhearing was held at New Orleans, Louisiana, on April 3, 1945. The Com-pany, C. I. 0., and International Union of Operating Engineers, A F L,intervenor, herein called Engineers appeared and participated All partieswere afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues. The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. At the commencement of the hearing the Com-pany moved that the petition of the C I. 0 be dismissed on the groundthat an existing contract between the Company and the Engineers consti-tutes a bar to a present determination of representatives. The Trial Exam-iner referred the motion to the Board. For reasons set forth in Section III,infra,said motion is hereby granted. All parties were afforded an opportu-nity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :62 N. L: R. B., No 85.651 652DECISIONS Or NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE.BUSINESSOF THE COMPANYThe Douglas Public Service Corp. is a Louisiana corporation andmaintains its principal office at 118 N. Front Street, New Orleans, Lou-isiana. In and about New Orleans, the Company operates commercialwarehouses for general storage purposes. It also operates liquid storageterminals at Marrero, Algiers, Avondale, and Chalmette, Louisiana. At theterminals, the Company stores and handles crude oil, vegetable oil, whaleoil,alcohol and fuel oil, soy bean oil, and several other types of liquids.During a year, the Company receives these oil products valued in excessof $50,000 from points outside the State of Louisiana, and during thesame period it delivers and ships these products valued in excess of$50,000 to points outside the State of Louisiana.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDOilWorkersInternationalUnion, affiliated withthe Congress of Indus-trialOrganizations,isa labor organization admitting to membershipemployees of the Company.International Union of Operating Engineers affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to membershipemployees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn May 6, 1942, the Engineers and the Company entered into a closed-shop contract for a period of 2 years. On May 5, 1944, the parties executeda second 2-year contract which became effective on June 1, 1944. Thiscontract contains the following provision:The agreement to remain in full force and effect from June 1, 1944,through September 30, 1946. Either party desiring a change-in wageprovisions or working conditions after June 1, 1945, must notify theother in writing of such a desire ninety (90) days prior to June 1,1945. Either party desiring a change in wage provision or workingconditions subsequent to June 1, 1945, must notify the other partyin writing of such a desire ninety (90) days prior to June 1, 1946.Neither the Engineers nor the Company had requested in writing anychanges or modification prior to March 1, 1945, the beginning of the90-day period provided for in the contract. The C. I. O. filed its petitionherein on November 14, 1944. DOUGLAS PUBLIC SERVICE CORP.653Both the Company and the Engineers maintain that the present contractconstitutes a bar to this proceeding. The C. I 0., however, contends thatthe contract is no bar since the Engineers is no longer capable of function-ing as the bargaining representative. Tending to support the C. I O.'scontention, the evidence reveals that since May 1944 the Engineers hasheld no regular meetings, and has not regularly collected dues from all itsmembers or enforced its closed-shop contract. It further appears that anumber of employees have presented a petition to the Company protectingthe deduction of dues and stating that its signers did not desire to berepresented by the Engineers. Although there may be a considerable groupof employees dissatisfied with the representation accorded them by theEngineers,' the record discloses that the Engineers has not ceased tofunction as a bargaining representative of the Company's employees. Ithas continued to settle grievances, has secured wage adjustments for theemployees, and has held some meeting with groups of the employees atthe various terminals. Although the Engineers agreed with the Companynot to invoke the closed-shop provision of its contract for the period ofthe war, it appears that it did so because of the labor shortage and itspledge of non-stoppage of vital war work. We are, therefore, of the opinionthat the Engineers is still a functioning labor organization and capable ofadministering its contract.-The C. I. 0 further contends that the contract constitutes no bar to adetermination of representatives at this time because it filed its petitionprior to commencement of the 90-day period provided for in the modifica-tion provision contained in the Engineer's agreement, as set forth above.Although the contract provides that substantial modifications may beeffected therein by mutual agreement at specified periods during the termof the contract upon 90-clay notice, it nowhere provides that such modifi-cations, or the negotiation thereof, shall in any way alter the originaltermination date set forth therein, or enables either party, without theconsent, of the other, to terminate their contractual relationship. As indi-cated above, neither the Engineers nor the Company gave notice pursuantto the contract provision nor did they otherwise enter into negotiationsfor changes in the contract. The Board has held that even where negotia-tions have been entered into or modifications effected pursuant to such acontract provision and where no attempt was made to renew or extend theterm of the contract, such negotiations or modifications would not operateto validate the representation claim of a rival union which was prematurelyIThe Field Examiner reported that the C I 0 submitted 29 application cards, all of which borethe date of November 1944 The cards were not checked against the Company's pay roll There are 42employees in the alleged appropriate unit2 SeeMatter of WhiteBras.Smelting Corp ,61 N. L. R B. 340. See alsoStory & Clark PianoCo., 59 N 1, R B. 185. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresented in advance of the contract's normal expiration date.' The con-tract between the Engineers and the Company will not expire until Sep-tember 30, 1946. Accordingly, we find that the petition of the C. I. O. isuntimely and that the contract is a bar to a present determination ofrepresentatives.In view of our findings above, we conclude that no question has arisenconcerning the representation of the employees of the Company withinthe meaningof Section 9 (c) of the National Labor Relations Act. Weshall dismissthe petition on the grounds set forth, and we find it unnec-essary to discuss the matter of the unit. We shall dismiss the petition ofthe C. I. O. without prejudice to the right to file a new petition in season-able time prior to September 30, 1946.ORDERUpon the basis of the foregoing facts and the entire record in the case,theNational Labor Relations Board hereby orders that the petition forinvestigation and certification of representatives of the employees of theDouglas Public Service Corp., New Orleans, Louisiana, filed by OilWorkers International Union, C. I. 0 , he, and is, hereby dismissed.4 See Matter of Green Bay Drop Forge Co,57 N L R B 1417,MatterofMagnoliaPebolr nniCo. 57 NL R B1714; Story &Clark Piano Co. supra